Citation Nr: 9926845	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
March 1954.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in March 
1994.  This case was remanded by the Board in March 1996 for 
further development; it was returned to the Board in July 
1999.

The Board notes that entitlement to service connection for 
alcohol abuse was denied in an April 1999 rating decision.  
After the case was forwarded to the Board, the veteran's 
representative, in her argument of August 1999, expressed 
disagreement with this denial.  The RO has not had an 
opportunity to issue a statement of the case on this new 
issue.  Therefore, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the RO was directed by the 
Board's March 1996 remand to obtain, after securing necessary 
authorization from the veteran, records from the Oak Park Vet 
Center. The record reflects that the veteran, in a June 1996 
statement, thereafter reported that he had been unable to 
obtain a current address for the Vet Center.  The veteran has 
indicated, however, that he attended only one session at the 
Vet Center with a counselor, and reported only that the 
counselor suggested that he had PTSD.  The Board also notes 
that the RO was directed to secure records from several other 
private facilities, but that the veteran reported, in June 
1996, that he had recently been unsuccessful in attempting to 
obtain the requested records.  The veteran instead authorized 
the RO to contact a potential alternative source of records, 
but the record reflects that the RO's attempt to contact the 
identified facility was unavailing.  In light of the above 
efforts to obtain additional medical evidence, the Board 
concludes that further delay of the appellate process to 
obtain additional records is not warranted. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).

The service medical records show that the veteran sustained 
multiple shell fragment wounds, but are negative for any 
complaints, finding or diagnosis of psychiatric disability.  
Service personnel records show that the veteran was awarded 
the Purple Heart and the Combat Infantry Badge.

On file are VA and private treatment records for February 
1956 to September 1998 which document treatment many years 
after service for alcoholism and associated delirium tremens, 
as well as for complaints of nervousness, anxiety, panic 
attacks, trouble sleeping and depression.  The veteran 
reported that he had started drinking, and first experienced 
sleep difficulties, at age 18.  He reported that he first 
experienced anxiety problems in 1960, and that he was seen by 
a psychiatrist in 1960 for "nervous exhaustion."  The 
treatment reports note a history of one suicide attempt 
related to marital problems.  An August 1993 VA entry 
prepared by a social worker notes that the veteran complained 
of flashbacks related to service experiences and reported 
occasional suicidal ideation; the social worker concluded 
that the veteran described longstanding symptoms which could 
be related to a PTSD reaction to wartime experiences.  A 
December 1993 VA hematology entry notes that the veteran 
reported experiencing PTSD; the physician thereafter listed 
PTSD as one of the veteran's "problems." 

The treatment notes indicate that the veteran was 
hospitalized at a VA facility in January 1994, at which time 
he reported a history of panic attacks since 1959.  He 
complained of depression but denied any recent suicidal or 
homicidal ideation.  He reported using alcohol from the age 
of 18 until 1986.  At discharge from hospitalization the 
veteran's final diagnoses included rule out PTSD.  In a March 
1994 VA entry, the veteran was noted to have recently been 
evaluated by the mental health clinic for panic attacks 
diagnosed as PTSD.

On file are records from the Social Security Administration 
(SSA), which document the veteran's complaints of panic 
attacks and his contention that those symptoms led to 
alcoholism.  The veteran reported that a counselor at a Vet 
Center had suggested that he had PTSD.  On examination in 
August 1993, the veteran reported experiencing panic attacks, 
sleep difficulties and feelings of depression, but denied any 
symptoms of agoraphobia or specific avoidance behavior, and 
he denied any suicidal or homicidal ideation.  The veteran 
could not identify any precipitant to his panic attacks.  He 
reported that he did not experience any psychiatric symptoms 
in service, and he denied any current symptoms of flashbacks, 
consistent nightmares, rumination about service experiences, 
irritability or social restrictions.  Mental status 
examination was unremarkable and the veteran was diagnosed 
with ethanol dependency in remission and with panic disorder 
without agoraphobia.  

In December 1992 and December 1993 statements, the veteran 
contended, in essence, that he experienced almost constant 
anxiety and depression due to his service experiences, that 
he was told that his panic attacks were actually flashbacks, 
and that frustration with his panic attack symptoms led to 
alcoholism.

The veteran was afforded a VA examination in March 1993, at 
which time he reported experiencing panic attacks and 
occasional nightmares beginning five years after service 
discharge.  He also reported a history of alcoholism.  The 
veteran indicated that he continued to experience symptoms 
including depression, sleep difficulties, anxiety and panic 
attacks, but he denied any flashbacks, feelings of guilt or 
current suicidal ideation.  After evaluating the veteran, the 
examiner rendered a diagnosis of generalized anxiety with 
depression.  The examiner concluded that the current presence 
of PTSD was not supported since, while the veteran had in the 
past experienced nightmares, he did not currently evidence 
symptoms such as feelings of guilt or low self esteem.

At his March 1994 hearing before the undersigned, the veteran 
described the experiences in service which he claimed had 
resulted in PTSD, and testified that he had experienced no 
anxiety, nervousness or other psychiatric symptoms in 
service.  He reported that he began experiencing flashbacks 
and other symptoms in 1958, and that he sought treatment and 
received sleeping pills.  The veteran stated that he was a 
social drinker immediately after service, but that he 
eventually started to drink excessively in order to alleviate 
his flashback or panic attack symptoms.

The veteran was afforded a VA examination in October 1996, at 
which time he presented as alert and emotionally composed, 
without any evident abnormal patterns of mood or speech.  He 
reported that he had experienced panic attacks since 1957, 
for the alleviation of which he had turned to the use of 
alcohol; he indicated that he stopped using alcohol in 1986, 
and that he had not experienced a panic attack in three 
years.  He reported a remote history of a suicide attempt.  
The veteran also reported that he occasionally dreamed of 
being attacked with a knife and he admitted to experiencing 
aversive feelings toward subjects that reminded him of 
service.  After evaluating the veteran and reviewing the 
medical evidence on file, the examiner concluded that there 
was no evidence of a psychiatric disorder.  He noted that the 
veteran appeared to have his life in order, although the 
examiner acknowledged that the veteran might experience 
occasional nightmares and apprehension concerning his panic 
attacks.  The examiner noted that while certain elements of 
PTSD, such as nightmares, were present, those symptoms did 
not appear to relate to the veteran's experiences in service.  
He did note that the veteran's panic attacks might relate to 
a type of delayed adjustment to severe wounds.  The examiner 
lastly noted that the veteran appeared to have achieved 
remission of his alcoholism.

The veteran was afforded another VA examination in January 
1997, which was conducted by the same examiner who evaluated 
the veteran in October 1996.  The veteran again reported a 
history of panic attacks and also reported sleeping problems.  
He stated that the anxiety accompanying his panic attacks was 
nonspecific in nature.  The examiner again concluded that 
there was no evidence of a psychiatric disorder, including 
PTSD.  The examiner also concluded that there was no 
connection between the veteran's history of alcoholism and 
his panic attacks.  He also indicated that the veteran's 
panic attacks were not severe enough to warrant a separate 
psychiatric diagnosis.

Although the veteran reported that he had been treated for 
panic attacks, nervous exhaustion and other symptoms since 
shortly after service, there notably is no medical evidence 
of a diagnosis of PTSD either in service or for many years 
after service.  The August 1993 statement by the VA social 
worker, the December 1993 hematology treatment note and the 
March 1994 VA treatment note are the only instances on file 
which arguably support a diagnosis of PTSD.  Notably, 
however, the August 1993 entry indicates only that the 
veteran had described longstanding symptoms which could be 
related to a PTSD reaction; the social worker did not 
conclude that the veteran actually had PTSD.  Moreover, while 
the December 1993 entry suggests that the veteran had PTSD, 
this conclusion was rendered by a hematologist and was 
notably based solely on history supplied by the veteran, 
without review of the veteran's medical history.  In 
addition, while the March 1994 treatment note indicates that 
the veteran's panic attack symptoms had been attributed to 
PTSD, this notation was historical in nature, and in any 
event is unsupported by the actual records upon which it was 
based, namely the January 1994 VA hospitalization report 
which resulted in a final diagnosis of rule out PTSD.  The 
Board acknowledges the veteran's contention that PTSD was 
diagnosed by a Vet Center counselor.  However, even assuming 
that the Vet Center counselor is competent to render a 
medical diagnosis, the Board notes that the veteran's account 
of what the counselor purportedly told him does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In contrast, the veteran was afforded VA examinations in 
March 1993, October 1996 and January 1997 to specifically 
address whether he had PTSD.  Each of the examiners 
concluded, following review of the claims file and evaluation 
of the veteran, that the veteran lacked sufficient symptoms 
to support a diagnosis of PTSD.  Moreover, the October 1996 
and January 1997 VA examiner concluded that the veteran did 
not currently have a diagnosable psychiatric disability and 
that his history of alcoholism was not indicative of any 
separate psychiatric disability.  The Board notes that the 
conclusions contained in the VA examination reports are 
supported by the report of the August 1993 SSA examination, 
which indicates that no evidence of PTSD was found, as well 
as by VA mental health clinic records which show that the 
veteran was evaluated for PTSD without a resulting diagnosis.  
As the October 1996 and January 1997 conclusions in 
particular were based on a review of the veteran's claims 
file, including the August 1993, December 1993 and March 1994 
VA treatment report entries, and are consistent with private 
and VA treatment records which are otherwise entirely 
negative for any finding or diagnosis of PTSD, and since the 
August 1993, December 1993 and March 1994 entries are clearly 
based only on history supplied by the veteran, the Board 
concludes that the March 1993, October 1996 and January 1997 
examination reports are of greater probative value than the 
August 1993, December 1993 or March 1994 VA treatment report 
entries.  Accordingly, the Board concludes that the 
preponderance of the evidence establishes that the veteran 
does not have PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

